                                        '
AO 245B (Rev. 02108/2019) Judgment in a Criminal Petty Case (Modified)                                                                               Page I of I
                                                                                                                                                                   14

                                           UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Offenses Committed On or After November I, 1987)
                                            v.

                         Rey David Rosas-Rosas                                               Case Number: 3:19-mj-20873

                                                                                             Martin G Molina
                                                                                             Defendant's Attorney

                                        n ?      1   I Y:':· d <1 S
REGISTRATION NO. v ·""'"'                                .
THE DEFENDANT:
 IZI pleaded guilty to count(s) _I_o_f_....,_v_:.--'u~1..1J,_au:.__ _ _ _ _ _ _ _ _ _ _ _ _ _~-------
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                     Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                            1

      The defendant has been found not guilty on count(s) -------~----"---------
      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                             IMPRISONMENT
       The defendant is hereby committed to the custody of the United.States Bureau of Prisons to be
imprisoned for a term of:

                                "'(b...
                                    I
                                           TIME SERVED                                   D                                         days

 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Friday, February 15, 2019
                                                                                         Date of Imposition of Sentence

                                \
                     \     :::?.:> ' - -
Received
             nrn;;DUSMu---r===-----F-1                                L-E-D-......--.    HO 0    BLE KAREN S. CRAWFORD
                                                                                         UNITED STATES MAGISTRATE JUDGE

                                                             Feb 15 2019         I
Clerk's Office Copy                                     CLERK. U.S. DISTRICT COURT                                                      3: l 9-mj-20873
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                 BY              s1 erieas      DEPUTY
